10
as a
AL et
13
14
LS
16
Ld
18
19
20
ZA
22
23
24
20
26
21

. 28

Case 2:19-cr-00575-FMO Document1 Filed 09/24/19 Pagelof2 Page ID#:1

 

FILED
" CLERK, U.S. DISTRICT COURT

   

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

| a i FR md FG dD
UNITED STATES OF AMERICA, CR No.| 9 L R ) 0 57 U - Fm
Plaintiff, | INDICTMENT |
v. | | [18 U.S.C. § 115(a) (1) (B):
Threatening Federal Officials and
ZACHARTAH RINEHART, Employees]
Defendant.

 

 

 

 

The Grand Jury charges:
COUNT ONE
| [18 U.S.C. § 115(a) (1) (B)]

On or about May 24, 2019, in Los Angeles County, within the
Central District of California, and elsewhere, defendant ZACHARIAH
RINEHART knowingly threatened to assault victim M.J., au envetilarae of
the United States Internal Revenue Service (the “IRS”), and other
enihewesse of the IRS, with the intent to impede, intimidate, and
interfere with victim M.J. and other IRS employees while victim M.J.
and other IRS employees were engaged in the sentence of official
duties, and with the intent to etal aie against victim M.J. and

other IRS employees ‘on account of the performance of official duties.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24°

25
26

27

28

 

 

Case 2:19-cr-00575-FMO Document1 Filed 09/24/19 Page 2of2 Page ID #2

COUNT TWO
[18 U.S.c. § 115(a) (1) (B)]

On or about August 5, 2019, in Los Angeles County, within the
Central District of California, and elsewhere, defendant ZACHARTAH
RINEHART knowingly threatened to assault victim M.P., an employee of
the United States Internal Revenue Service (the “IRS”), and other

employees of the IRS, with the intent to impede, intimidate, and

interfere with victim M.P. and other IRS employees while victim M.P.

and other IRS employees were engaged in the performance of official
duties, and with the intent to retaliate against victim M.P. and

other IRS employees on account of the performance of official duties.

A TRUE BILL

/s/

Foreperson

NICOLA T. HANNA
United States: Attorney

BRANDON D. FOX >
Assistant United States Attorney
Chief, Criminal Division

 

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

MARINA A. TORRES
Assistant United States Attorney
General Crimes Section

 
